Citation Nr: 1530516	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, from October 2001 to October 2002, and from February 2003 to February 2004, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in May 2015 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in October 2012 as to his service-connected low back disability and associated radiculopathy of the left lower extremity.  At the May 2015 Board hearing, the Veteran indicated that his low back disability has increased in severity.  He stated specifically, "The degree of pain has gotten worse, and the frequency has increased."  The Veteran described low back pain that sometimes prevents him from moving his back and involves confinement to a bed "once a month, and two, three times a year, four times a year."  See May 2015 hearing transcript.  The Veteran also reported that the pain radiates out toward his hips.  The pain was formerly "only one side," but now "the pain is actually both sides."  Id.

A claimant is entitled to a new VA examination if evidence suggests that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In light of the Veteran's report of a worsening condition following the most recent VA medical examination, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected low back disability and any associated radiculopathy.

The Veteran also indicated at the May 2015 Board hearing that he continues to receive treatment, including physical therapy, from a VA facility for his low back disability.  The procurement of any relevant VA medical reports is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the most recent VA treatment records in the claims folder date from August 2012.  An attempt should be made to identify up-to-date VA treatment records of the Veteran and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for his low back disability.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Request any VA treatment records dated after August 2012 pertaining to the remanded claim, and associate them with the claims folder.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for an appropriate VA medical examination(s) to assess the current severity of all orthopedic and neurological aspects of the Veteran's service-connected low back disability, including his associated radiculopathy of the left lower extremity.  The electronic claims file, including any pertinent records in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted, and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point at which motion is limited by pain during range-of-motion testing.

The examiner should describe in detail the presence and extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit the functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.

In addition, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the left lower extremity and any other neurological manifestation of the low back disability.  The examiner should note the symptomatology attributable to each nerve and comment on whether the radiculopathy is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached should be provided.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed warranted.  Then readjudicate the claim on appeal.  If the benefit sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




